          Case 2:20-cv-02019-SGC Document 17 Filed 02/24/21 Page 1 of 3                                     FILED
                                                                                                   2021 Feb-24 AM 10:52
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION
    DAVID C. SPENCER,                               )
                                                    )
         Plaintiff,                                 )
                                                    )
    v.                                              )    Case No. 2:20-cv-02019-SGC
                                                    )
    FRANKLIN AMERICAN HOME                          )
    MORTGAGE, et al.,                               )
                                                    )
         Defendants.                                )

                                   SCHEDULING ORDER

       This order is entered under Fed. R. Civ. P. 16(b) based on the parties’ report
of a planning meeting. This order governs further proceedings in this action unless
modified for good cause shown.

1.       Pleadings and Parties: No causes of action, defenses, or parties may be
         added after March 8, 2021, as to plaintiff, and April 5, 2021, as to defendants.
         Unless the party’s pleading may be amended as a matter of course pursuant
         to Fed. R. Civ. P. 15(a), the party must file a Motion for Leave to Amend.
         Such Motion for Leave to Amend shall state, specifically, those matters the
         party wishes to add or delete and shall contain, attached as an exhibit, the
         complete and executed Amended Complaint or Amended Answer, which is
         suitable for filing. The Motion for Leave to Amend, with the attached
         amended pleading, shall be served in accordance with Fed. R. Civ. P. 5.

2.       Dispositive Motions: All potentially dispositive motions must be filed no
         later than October 28, 2021.1

3.       Expert Testimony: Unless modified by stipulation of the parties, the
         disclosures of expert witnesses--including a complete report under Fed. R.
         Civ. P. 26(a)(2)(B) from any specially retained or employed expert--are due

1
 The parties are directed to refer to the Initial Order entered in this action for specific briefing and
submission requirements for dispositive motions.
         Case 2:20-cv-02019-SGC Document 17 Filed 02/24/21 Page 2 of 3




        no later than December 10, 2021. The parties shall disclose rebuttal expert
        witnesses, including a complete report, by February 11, 2022.

4.     Discovery limitations and cutoff:

       (a) Unless modified by stipulation of the parties:

       Depositions:                          Maximum of 5 by each party.
       Interrogatories:                      Maximum of 30 by any party directed to any
                                             other party.
       Requests for Production:              Maximum of 30 by any party directed to any
                                             other party.
       Requests for Admission:               Maximum of 30 by any party directed to any
                                             other party.

       (b) Unless modified by court order for good cause shown:

       Supplementation: Supplementation of disclosures and discovery under Fed.
                        R. Civ. P. 26(e) is due within a reasonable period of time
                        after discovery of such information, but all such
                        supplementation shall be provided by August 18, 2021.

       Deadline: All discovery must be commenced in time to be completed by
       September 17, 2021.

       Privileged Material: Pursuant to Fed. R. Evid. 502(b) and (d), the inadvertent
       disclosure of any privileged communication, information, document, or ESI
       shall not operate as a waiver of the privilege in this or any other proceeding
       to the extent the producing party complies with the requirements of Fed. R.
       Evid. 502(b) and Fed. R. Civ. P. 26(b)(5)(B). 2

5.     Additional conferences: The parties shall conduct an in-person settlement
       conference no later than August 20, 2021. Within five (5) days of this
       conference, counsel shall separately and confidentially send an email to
       chambers at cornelius_chambers@alnd.uscourts.gov, stating only whether a
2
  Before filing a motion regarding a discovery dispute, a party must comply with the discovery
dispute resolution procedure outlined in the Initial Order entered in this action. After conferring
in person or via telephone pursuant to that procedure, but before a motion regarding a discovery
dispute is filed, the parties may request a conference with the undersigned, if they believe a
conference may resolve their dispute without resort to a motion.
                                                2
      Case 2:20-cv-02019-SGC Document 17 Filed 02/24/21 Page 3 of 3




     settlement was reached and, if not, whether the parties are amenable to
     mediation. A pretrial conference will be scheduled in a separate order after
     the deadline for dispositive motions.

6.   Final lists: The court will establish deadlines for the exchange and filing of
     final witness and exhibit lists and objections under Fed. R. Civ. P. 26(a)(3) at
     the pretrial conference.

7.   Trial: The parties shall be ready for trial, to be scheduled by separate order,
     by January 31, 2022.

8.   Other Agreements Incorporated: The report of parties (Doc. 15) may
     memorialize agreements not reflected here. This order incorporates any such
     agreements to the extent they do not conflict with the express terms of this
     order or any other order entered in this case.
     DONE and ORDERED this 24th day of February, 2021.



                                             _____________________________
                                              STACI G. CORNELIUS
                                              U.S. MAGISTRATE JUDGE




                                         3
